Equity One, Inc. Supplemental Information Package September 30, 2007 Equity One, Inc. 1600 N.E. Miami Gardens Drive North Miami Beach, Florida 33179 Tel: (305) 947-1664Fax: (305) 947-1734 www.equityone.net Equity One, Inc. SUPPLEMENTAL INFORMATION September 30, 2007 (unaudited) TABLE OF CONTENTS Page Overview Analyst Coverage 3 Disclosures 4 Summary Financial Results and Ratios 5 Assets, Liabilities, and Equity Consolidated Balance Sheets 6 Market Capitalization 7 Debt Summary 8 Debt Maturity Schedule 9 Income, EBITDA, and FFO Consolidated Statements of Operations 10 Pro Forma Financial Information for Discontinued Operations 11-12 Net Operating Income 13 EBITDA 14 Consolidated Statements of Funds from Operations 15 Additional Disclosures 16 Leasing Data Tenant Concentration - Top Ten Tenants 17 Recent Leasing Activity 18 Shopping Center Lease Expiration Schedule - All Tenants, Anchors, Shops 19-21 Shopping Center Lease Expiration by Year Graph 22 Property Data Annual Minimum Rent of Operating Properties by Metro/Market Breakout 23 Property Status Report 24-33 Real Estate Acquisitions and Dispositions 34 Real Estate Developments and Redevelopments 35 Debt Schedule Detail Consolidated Debt Summary - Property Mortgage Detail 36-38 Consolidated Debt Summary - Unsecured Notes, Lines of Credit, and Total 39 EQUITY ONE, INC ANALYST COVERAGE As of September 30, 2007 Bear Stearns Ross Smotrich (212) 272-8046 Amy L. Young, CFA (212) 272-3523 BMO Capital Markets Paul Adornato (212) 885-4170 Deutsche Bank Securities Louis W. Taylor (212) 250-4912 Christeen Kim (212) 250-6771 Friedman Billings Ramsey Paul Morgan (703) 469-1255 Green Street Advisors Jim Sullivan (949) 640-8780 Nick Vedder (949) 640-8780 JP Morgan Securities Inc. Michael W. Mueller, CFA (212) 622-6689 Joseph Dazio (212) 622-6416 Merrill Lynch Craig Schmidt (212) 449-1944 Steve Sakwa (212) 449-0335 David Wigginton (212) 449-2729 Miller Tabak & Co., LLC Tom Mitchell (518) 523-3261 Raymond James & Assoc. Paul D. Puryear (727) 567-2253 Ken Avalos (727) 567-2660 Royal Bank of Canada Richard Moore (216) 378-7625 Hua Wang (216) 378-7631 Stifel, Nicolaus & Co., Inc. David M. Fick, CPA (410) 454-5018 Nathan Isbee (410) 454-4143 Page 3 EQUITY ONE, INC. DISCLOSURES As of September 30, 2007 Forward Looking Statements Certain information contained in this Supplemental Information Package constitute forward-looking statements within the meaning of the federal securities laws.Although Equity One believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance that these expectations will be achieved.Factors that could cause actual results to differ materially from current expectations include changes in macro-economic conditions and the demand for retail space in Florida, Georgia, Massachusetts and the other states in which Equity One owns properties; the continuing financial success of Equity One's current and prospective tenants; continuing supply constraints in its geographic markets; the availability of properties for acquisition; the success of its efforts to lease up vacant space; the effects of natural and other disasters; the ability of Equity One to successfully integrate the operations and systems of acquired companies and properties; and other risks, which are described in Equity One's filings with the Securities and Exchange Commission. Basis of Presentation The information contained in the Supplemental Information Package does not purport to disclose all items required by GAAP. The Company 's Form 10-K for the year ended December 31, 2006 and Form 10-Q for the period ended September 30, 2007 should be read in conjunction with the above information. The results of operations of any property acquired are included in our financial statements since the date of its acquisition. Use of EBITDA as a Non-GAAP Financial Measure EBITDA is a widely used performance measure and is provided as a supplemental measure of operating performance. We compute EBITDA as the sum of net income before extraordinary items, depreciation and amortization, income taxes, interest expense, gain (loss) on disposal of income producing properties, and impairment of real estate.Given the nature of the Company's business as a real estate owner and operator, the Company believes that the use of EBITDA as opposed to earnings in various financial ratios is helpful to investors as a measure of our operational performance because EBITDA excludes various items included in earnings that do not relate to or are not indicative of our operating performance, such as gains and losses on sales of real estate and real estate related depreciation and amortization, and includes the results of operations of real estate properties that were sold or classified as real estate held for sale either during or subsequent to the end of a particular reporting period, which are included in earnings on a net basis. Accordingly, we believe that the use of EBITDA as opposed to earnings in various ratios provides a meaningful performance measure as it relates to our ability to meet various coverage tests for the stated periods. EBITDA should not be considered as an alternative to earnings as an indicator of our financial performance, or as an alternative to cash flow from operating activities as a measure of our liquidity.Our computation of EBITDA may differ from the methodology utilized by other companies to calculate EBITDA.Investors are cautioned that items excluded from EBITDA are significant components in understanding and assessing the Company's financial performance. Use of Funds from Operations as a Non-GAAP Financial Measure We believe Funds from Operations (FFO) (combined with the primary GAAP presentations) is a useful supplemental measure of our operating performance that is a recognized metric used extensively by the real estate industry, particularly REITs. NAREIT stated in its April 2002 White Paper on FFO, "Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions many industry investors have considered presentations of operating results for real estate companies that use historical cost accounting to be insufficient by themselves."FFO, as defined by NAREIT, is "net income (computed in accordance with GAAP), excluding (gains or losses) from sales of property, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis." We believe that financial analysts, investors and stockholders are better served by the presentation of comparable period operating results generated from our FFO measure.Our method of calculating FFO may be different from methods used by other REITs and accordingly, may not be comparable to such other REITs.FFO is presented to assist investors in analyzing our operating performance. FFO (i) does not represent cash flow from operations as defined by GAAP, (ii) is not indicative of cash available to fund all cash flow needs, including the ability to make distributions, (iii) is not an alternative to cash flow as measure of liquidity, and (iv) should not be considered as an alternative to net income (which is determined in accordance with GAAP) for purposes of evaluating our operating performance. We believe net income is the most directly comparable GAAP measure to FFO. Page 4 EQUITY ONE, INC. SUMMARY FINANCIAL RESULTS AND RATIOS As of September 30, 2007 (in thousands, except per share data) For the three months ended For the nine months ended Sep 30, 2007 Sep 30, 2006 Sep 30, 2007 Sep 30, 2006 Summary Financial Results Total revenues* $ 63,733 $ 57,675 $ 192,585 $ 185,328 EBITDA 42,860 36,448 131,935 129,697 Property net operating income* 47,365 41,824 142,023 134,262 General & administrative expenses (G&A)* - Adjusted (1) (2) 5,396 7,291 17,016 17,906 Net income $ 10,665 $ 14,120 $ 43,552 $ 147,832 Net income per diluted share (3) 0.14 0.19 0.59 1.97 Funds from operations (FFO) $ 22,247 $ 25,513 $ 77,136 $ 90,219 FFO per diluted share (4) 0.30 0.35 1.04 1.20 Total dividends paid per share (5) $ 0.30 $ 0.30 $ 0.90 $ 1.90 Weighted average diluted shares 73,985 73,893 74,009 74,944 Summary Operating and Financial Ratios Operating shopping center portfolio occupancy (see pages 24-33) 93.5 % 95.1 % 93.5 % 95.1 % Same-property NOI growth - cash basis (see page 13) 4.1 % 3.0 % NA NA NOI margin (see page 13) 74.4 % 73.5 % 74.2 % 73.0 % Expense recovery ratio* 87.4 % 79.6 % 86.7 % 82.8 % New, renewal and option rent spread - cash basis (see page 18) 20.7 % NA (6) NA NA (6) Adjusted G&A expense to total revenues 8.5 % 12.6 % 8.8 % 9.7 % Debt to market capitalization (see page 7) 36.6 % 35.8 % EBITDA to interest expense* (see page 14) 2.5 2.8 2.6 3.1 EBITDA to fixed charges* (see page 14) 2.2 2.3 2.3 2.7 Notes (1) YTD G&A expense deducting write-offs of pre-acquisition and pre-development costs and management transitions costs. (2) Prior QTD and YTD amounts include property accounting and management salary reclassification of approximately $700,000 and $2.0M, respectively. (3) Net Income for the nine months ended September 30, 2006 includes gains related to the sale of the company's Texas portfolio of $87.1 million and $8.2 million for three income-producing properties. (4) For the nine months ended September 30, 2007, gains on land sales included in FFO were $1,993 ($0.03/sh) compared to $7,687 ($0.10/sh) for the comparable nine month period in 2006. (5) Dividend amounts include a $1.00 per share special dividend paid on June 30, 2006.Payout ratios exclude the $1.00 per share special dividend. (6) Prior period data not presented in similar manner. * The indicated line item includes amounts reported in discontinued operations. Page 5 EQUITY ONE, INC. CONSOLIDATED BALANCE SHEETS As of September 30, 2007 (in thousands, except per share data) Sep 30, 2007 Dec 31, 2006 Dec 31, 2005 Assets Properties Income producing $ 2,036,531 $ 1,896,843 $ 1,661,243 Less: accumulated depreciation (164,826 ) (144,825 ) (111,031 ) Rental property 1,871,705 1,752,018 1,550,212 Construction in progress and land held for development 72,329 113,340 64,202 Property held for sale 49,782 20,353 282,091 Properties, net 1,993,816 1,885,711 1,896,505 Cash and cash equivalents - - 102 Cash held in escrow - 1,547 - Accounts and other receivables, net 15,571 18,967 17,600 Securities 72,177 75,102 67,588 Goodwill 12,622 13,092 12,013 Other assets (1) 73,040 75,356 66,073 Total $ 2,167,226 $ 2,069,775 $ 2,059,881 Liabilities and stockholders' equity Liabilities Mortgage notes payable $ 399,792 $ 391,647 $ 392,480 Mortgage notes payable related to properties held for sale 5,693 - 54,445 Unsecured revolving credit facilities 14,000 76,500 93,165 Unsecured senior notes payable 742,695 591,187 465,404 Total debt 1,162,180 1,059,334 1,005,494 Unamortized premium/discount on notes payable 10,588 10,322 15,830 Total notes payable 1,172,768 1,069,656 1,021,324 Accounts payable and other liabilities (1) 83,249 73,452 64,403 Total liabilities 1,256,017 1,143,108 1,085,727 Minority interest 989 989 1,425 Stockholders' equity 910,220 925,678 972,729 Total $ 2,167,226 $ 2,069,775 $ 2,059,881 (1) Amounts have been reclassified to conform to the 2007 presentation. Page 6 EQUITY ONE, INC. MARKET CAPITALIZATION As of September 30, 2007 (in thousands, except per share data) Sep 30, 2007 Dec 31, 2006 Sep 30, 2006 Closing market price of common stock $ 27.20 $ 26.66 $ 23.97 Common stock shares (in thousands) Basic common shares 73,164.263 72,755.717 72,673.863 Diluted common shares Unvested restricted common shares 632.732 381.017 460.067 Walden Woods units (convertible into shares) 93.656 93.656 93.656 Common stock options (treasury method, closing price) 251.989 346.938 240.482 Diluted common shares 74,142.640 73,577.328 73,468.068 Equity market capitalization $ 2,016,680 $ 1,961,572 $ 1,761,030 Total debt (excluding unamortized premium/discount) $ 1,162,180 $ 1,059,334 $ 998,966 Cash and equivalents (including cash held in escrow) - (1,547 ) (18,560 ) Net debt 1,162,180 1,057,787 980,406 Equity market capitalization 2,016,680 1,961,572 1,761,030 Total market capitalization $ 3,178,860 $ 3,019,359 $ 2,741,436 Net debt to total market capitalization 36.6% 35.0% 35.8% Gross real estate and securities investments $ 2,235,504 $ 2,105,641 $ 2,024,276 Net debt to gross real estate and securities investments 52.0% 50.2% 48.4% Page 7 EQUITY ONE, INC. DEBT SUMMARY As of September 30, 2007 (in thousands, except per share data) Sep 30, 2007 Dec 31, 2006 Dec 31, 2005 Fixed rate debt $ 1,050,485 $ 886,647 $ 816,925 Fixed rate debt - swapped to variable rate 97,695 96,187 95,404 Variable rate debt - unhedged 14,000 76,500 93,165 Total debt* $ 1,162,180 $ 1,059,334 $ 1,005,494 % Fixed rate debt 90.4% 83.7% 81.2% % Fixed rate debt - swapped to variable rate 8.4% 9.1% 9.5% % Variable rate debt - unhedged 1.2% 7.2% 9.3% Total 100.0% 100.0% 100.0% % Variable rate debt - total 9.6% 16.3% 18.8% Secured mortgage debt $ 405,485 $ 391,647 $ 446,925 Unsecured debt** 756,695 667,687 558,569 Total debt* $ 1,162,180 $ 1,059,334 $ 1,005,494 % Secured mortgage debt 34.9% 37.0% 44.4% % Unsecured debt 65.1% 63.0% 55.6% Total 100.0% 100.0% 100.0% Total market capitalization (from page 7) $ 3,178,860 $ 3,019,359 $ 2,757,987 % Secured mortgage debt 12.8% 13.0% 16.2% % Unsecured debt 23.8% 22.1% 20.3% Total debt : Total market capitalization 36.6% 35.1% 36.5% Weighted-average interest rate on secured mortgage debt 7.31% 7.26% 7.19% Weighted-average interest rate on senior unsecured notes** 5.43% 5.67% 5.20% Weighted-average interest rate on revolving credit facilities 5.75% 5.63% 4.68% Weighted-average maturity on mortgage debt 4.5 years 5.4 years 5.2 years Weighted-average maturity on senior unsecured notes 7.0 years 7.2 years 4.6 years * excluding unamortized premium/discount ** including the effect of interest rate swaps Page 8 EQUITY ONE, INC. DEBT MATURITY SCHEDULE As of September 30, 2007 (in thousands) Secured Debt Unsecured Debt Maturity schedule by year Scheduled amortization Balloon payments Revolving Credit Facilities(1) Senior Notes(2) Total Percent of debt maturing 2007 $ 2,728 $ - $ - $ - $ 2,728 0.2 % 2008 11,042 25,321 - - 36,363 3.1 % 2009 10,965 17,926 14,000 200,000 242,891 20.9 % 2010 10,200 75,394 - - 85,594 7.4 % 2011 8,764 93,433 - - 102,197 8.8 % 2012 7,588 40,056 - 25,000 72,644 6.2 % 2013 6,975 32,646 - - 39,621 3.4 % 2014 6,075 6,509 - - 12,584 1.1 % 2015 4,464 30 - 120,000 124,494 10.7 % 2016 4,092 2,601 - 125,000 131,693 11.3 % Thereafter 28,547 10,129 - 275,000 313,676 26.9 % Total $ 101,440 $ 304,045 $ 14,000 $ 745,000 $ 1,164,485 100.0 % (1) Represents the entire principal balance of a maturing loan on the maturity date.Credit facilities are shown as due on the initial maturity dates, though certain extension options may be available. (2) Excludes the adjustment attributable to the fair value of the associated interest rate swap. Page 9 EQUITY ONE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Percent Nine months ended Percent Sep 30, 2007 Sep 30, 2006 Change Sep 30, 2007 Sep 30, 2006 Change REVENUE: Minimum rent $ 47,882 $ 43,049 $ 142,817 $ 126,148 Expense recoveries 13,448 11,608 41,118 35,685 Percentage rent 183 303 1,820 1,766 Property management and leasing services 103 745 1,089 1,341 Total revenue 61,616 55,705 10.6% 186,844 164,940 13.3% COSTS AND EXPENSES: Property operating 16,339 15,013 47,811 44,820 Management and leasing services 24 610 950 1,173 Rental property depreciation and amortization 11,524 10,269 34,284 30,306 General and administrative 5,396 7,291 20,016 17,906 Total costs and expenses 33,283 33,183 0.3% 103,061 94,205 9.4% INCOME BEFORE OTHER INCOME AND EXPENSE, MINORITY INTEREST AND DISCONTINUED OPERATIONS 28,333 22,522 83,783 70,735 OTHER INCOME AND EXPENSE: Investment income 189 830 6,947 6,595 Equity in income of unconsolidated joint ventures - - - 1,650 Other income 27 - 267 389 Interest expense (16,951 ) (13,110 ) (49,699 ) (39,789 ) Amortization of deferred financing fees (427 ) (382 ) (1,236 ) (1,097 ) Gain on sale of real estate 408 439 1,993 6,037 Loss on sale of fixed assets - - (283 ) - Gain on extinguishment of debt - 457 - 165 Impairment loss (2,930 ) - (2,930 ) - INCOME BEFORE MINORITY INTEREST AND DISCONTINUED OPERATIONS 8,649 10,756 38,842 44,685 Minority interest (28 ) (28 ) (84 ) (178 ) INCOME FROM CONTINUING OPERATIONS 8,621 10,728 -19.6% 38,758 44,507 -12.9% DISCONTINUED OPERATIONS: Operations of income-producing properties sold or held for sale 1,791 1,267 2,821 8,001 Gain on disposal of income-producing properties 253 2,125 1,973 95,324 Income from discontinued operations 2,044 3,392 4,794 103,325 NET INCOME (1) $ 10,665 $ 14,120 -24.5% $ 43,552 $ 147,832 -70.5% EARNINGS PER COMMON SHARE - BASIC: Continuing operations 0.12 0.15 $ 0.53 $ 0.60 Discontinued operations 0.03 0.04 0.07 1.39 NET INCOME (1) $ 0.15 $ 0.19 -23.2% $ 0.60 $ 1.99 -70.1% EARNINGS PER COMMON SHARE - DILUTED: Continuing operations $ 0.11 $ 0.14 $ 0.52 $ 0.59 Discontinued operations 0.03 0.05 0.07 1.38 NET INCOME (1) $ 0.14 $ 0.19 -24.7% $ 0.59 $ 1.97 -70.1% Weighted average shares outstanding Basic 73,121 73,152 73,066 74,207 Diluted 73,985 73,893 74,009 74,944 Notes (1) Net Income for the nine months ended September 30, 2006 includes gains related to the sale of the company's Texas portfolio of $87.1 million and $8.2 million for three income-producing properties. Page 10 EQUITY ONE, INC. PRO FORMA FINANCIAL INFORMATION FOR DISCONTINUED OPERATIONS For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Nine months ended Sep 30, 2007 Sep 30, 2007 As Disc. Ops Pre SFAS As Disc. Ops Pre SFAS Reported Total No. 144 Reported Total No. 144 REVENUE: Minimum rent $ 47,882 $ 1,347 $ 49,229 $ 142,817 $ 3,982 $ 146,799 Expense recoveries 13,448 770 14,218 41,118 1,759 42,877 Percentage rent 183 - 183 1,820 - 1,820 Property management and leasing services 103 - 103 1,089 - 1,089 Total revenue 61,616 2,117 63,733 186,844 5,741 192,585 COSTS AND EXPENSES: Property operating 16,339 (74 ) 16,265 47,811 1,662 49,473 Management and leasing services 24 - 24 950 - 950 Rental property depreciation and amortization 11,524 283 11,807 34,284 906 35,190 General and administrative 5,396 - 5,396 20,016 - 20,016 Total costs and expenses 33,283 209 33,492 103,061 2,568 105,629 INCOME BEFORE OTHER INCOME AND EXPENSE, MINORITY INTEREST INTEREST AND DISCONTINUED OPERATIONS 28,333 1,908 30,241 83,783 3,173 86,956 OTHER INCOME AND EXPENSE: Investment income 189 - 189 6,947 - 6,947 Equity in income of unconsolidated joint ventures - Other income 27 - 27 267 - 267 Interest expense (16,951 ) (116 ) (17,067 ) (49,699 ) (348 ) (50,047 ) Amortization of deferred financing fees (427 ) (1 ) (428 ) (1,236 ) (4 ) (1,240 ) Gain on sale of real estate 408 - 408 1,993 - 1,993 Loss on sale of fixed assets - - - (283 ) - (283 ) Impairment loss (2,930 ) - (2,930 ) (2,930 ) - (2,930 ) INCOME BEFORE MINORITY INTEREST AND DISCONTINUED OPERATIONS 8,649 1,791 10,440 38,842 2,821 41,663 Minority interest (28 ) - (28 ) (84 ) - (84 ) INCOME FROM CONTINUING OPERATIONS 8,621 1,791 10,412 38,758 2,821 41,579 DISCONTINUED OPERATIONS: Operations of income-producing properties sold or held for sale 1,791 (1,791 ) - 2,821 (2,821 ) - Gain on disposal of income-producing properties 253 - 253 1,973 - 1,973 Income / (loss) from discontinued operations 2,044 (1,791 ) 253 4,794 (2,821 ) 1,973 NET INCOME $ 10,665 $ - $ 10,665 $ 43,552 $ - $ 43,552 Note: The Company adopted SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS No. 144"), effective January 1, 2002.This standard requires that operating results of income producing real estate assets that are sold or held for sale be included in discontinued operations in the statement of earnings for all periods presented. The above table presents the results as reported pursuant to SFAS No. 144, results of the assets sold or held for sale and the results before the impact of SFAS No. 144. Page 11 EQUITY ONE, INC. PRO FORMA FINANCIAL INFORMATION FOR DISCONTINUED OPERATIONS For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Nine months ended Sep 30, 2006 Sep 30, 2006 As Disc. Ops Pre SFAS As Disc. Ops Pre SFAS Reported Total No. 144 Reported Total No. 144 REVENUE: Minimum rent $ 43,049 $ 1,544 $ 44,593 $ 126,148 $ 14,876 $ 141,024 Expense recoveries 11,608 411 12,019 35,685 5,480 41,165 Percentage rent 303 15 318 1,766 32 1,798 Property management and leasing services 745 - 745 1,341 - 1,341 Total revenue 55,705 1,970 57,675 164,940 20,388 185,328 COSTS AND EXPENSES: Property operating 15,013 93 15,106 44,820 4,905 49,725 Management and leasing services 610 - 610 1,173 - 1,173 Rental property depreciation and amortization 10,269 360 10,629 30,306 3,855 34,161 General and administrative 7,291 - 7,291 17,906 - 17,906 Total costs and expenses 33,183 453 33,636 94,205 8,760 102,965 INCOME BEFORE OTHER INCOME AND EXPENSE, MINORITY INTEREST INTEREST AND DISCONTINUED OPERATIONS 22,522 1,517 24,039 70,735 11,628 82,363 OTHER INCOME AND EXPENSE: Investment income 830 - 830 6,595 - 6,595 Equity in income of unconsolidated joint ventures - (130 ) (130 ) 1,650 (125 ) 1,525 Other income - - - 389 (86 ) 303 Interest expense (13,110 ) (119 ) (13,229 ) (39,789 ) (1,421 ) (41,210 ) Amortization of deferred financing fees (382 ) (1 ) (383 ) (1,097 ) (17 ) (1,114 ) Gain on sale of real estate 439 - 439 6,037 - 6,037 Loss on extinguishment of debt 457 - 457 165 (1,978 ) (1,813 ) INCOME BEFORE MINORITY INTEREST AND DISCONTINUED OPERATIONS 10,756 1,267 12,023 44,685 8,001 52,686 Minority interest (28 ) - (28 ) (178 ) - (178 ) INCOME FROM CONTINUING OPERATIONS 10,728 1,267 11,995 44,507 8,001 52,508 DISCONTINUED OPERATIONS: Operations of income-producing properties sold or held for sale 1,267 (1,267 ) - 8,001 (8,001 ) - Gain on disposal of income-producing properties 2,125 - 2,125 95,324 - 95,324 Income / (loss) from discontinued operations 3,392 (1,267 ) 2,125 103,325 (8,001 ) 95,324 NET INCOME $ 14,120 $ - $ 14,120 $ 147,832 $ - $ 147,832 Note: The Company adopted SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS No. 144"), effective January 1, 2002. This standard requires that operating results of income producing real estate assets that are sold or held for sale be included in discontinued operations in the statement of earnings for all periods presented. The above table presents the results as reported pursuant to SFAS No. 144, results of the assets sold or held for sale and the results before the impact of SFAS No. 144. Page 12 EQUITY ONE, INC. NET OPERATING INCOME For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Percent Nine months ended Percent Sep 30, 2007 Sep 30, 2006 Change Sep 30, 2007 Sep 30, 2006 Change Total net operating income(1) Total rental revenue $ 63,630 $ 56,930 11.8% $ 191,496 $ 183,987 4.1% Property operating expenses 16,265 15,106 7.7% 49,473 49,725 (0.5%) Net operating income $ 47,365 $ 41,824 13.2% $ 142,023 $ 134,262 5.8% NOI margin (NOI / Total rental revenue)(2) 74.4% 73.5% 74.2% 73.0% Same-property NOI (3) Total rental revenue $ 53,195 $ 51,659 3.0% Property operating expenses 15,134 15,107 0.2% Net operating income $ 38,061 $ 36,552 4.1% Growth in same property NOI 4.1% 3.0% Number of properties included in analysis 147 Same property occupancy 93.6% 94.0% (1) Amounts included in discontinued operations have been included for purposes of this presentation of net operating income. (2) Prior period data not presented in a similar manner. (3) Excludes the effects of straight-line rent, SFAS 141 / 142, lease termination fees, and prior year expense recoveries and adjustments, if any. Page 13 EQUITY ONE, INC. EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION and AMORTIZATION (EBITDA) For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Nine months ended Sep 30, 2007 Sep 30, 2006 Sep 30, 2007 Sep 30, 2006 Net income $ 10,665 $ 14,120 43,552 147,832 Rental property depreciation and amortization* 11,807 10,629 35,190 34,161 Other depreciation and amortization 188 184 582 526 Interest expense* 17,067 13,229 50,047 41,210 Amortization of deferred financing fees* 428 383 1,240 1,114 Minority interest* 28 28 84 178 Gain on disposal of income-producing properties (253 ) (2,125 ) (1,973 ) (95,324 ) Loss on sale of fixed assets - - 283 - Impairment loss 2,930 - 2,930 - EBITDA* (1) $ 42,860 $ 36,448 $ 131,935 $ 129,697 Interest expense* $ 17,067 $ 13,229 $ 50,047 $ 41,210 EBITDA to interest expense* 2.5 2.8 2.6 3.1 Fixed charges Interest expense* $ 17,067 $ 13,229 $ 50,047 $ 41,210 Scheduled principal amortization (2) 2,655 2,325 7,811 7,252 Total fixed charges $ 19,722 $ 15,554 $ 57,858 $ 48,462 EBITDA to fixed charges* 2.2 2.3 2.3 2.7 Total market capitalization (see page 7) $ 3,178,860 $ 2,741,436 $ 3,178,860 $ 2,741,436 * The indicated line item includes amounts reported in discontinued operations. (1) For the nine months ended September 30, 2007, gains on land sales included in EBITDA were $1,993 ($0.03/sh) compared to $7,687 ($0.10/sh) for the comparable nine month period in 2006. (2) Excludes balloon payments upon maturity. Page 14 EQUITY ONE, INC. CONSOLIDATED STATEMENTS OF FUNDS FROM OPERATIONS For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Nine months ended Sep 30, 2007 Sep 30, 2006 Sep 30, 2007 Sep 30, 2006 Net income $ 10,665 $ 14,120 $ 43,552 $ 147,832 Adjustments: Rental property depreciation and amortization, including discontinued operations 11,807 10,629 35,190 34,161 Gain on disposal of depreciable real estate (253 ) - (1,973 ) (93,196 ) Loss on disposal of fixed assets - - 283 - Pro rata share of real estate depreciation from unconsolidated joint venture - 736 - 1,244 Minority interest 28 28 84 178 Funds from operations (1) $ 22,247 $ 25,513 $ 77,136 $ 90,219 Change -12.8% -14.5% Earnings per diluted share* $ 0.14 $ 0.19 $ 0.59 $ 1.97 Adjustments: Rental property depreciation and amortization, including discontinued operations 0.16 0.15 0.48 0.45 Gain on disposal of depreciable real estate - - (0.03 ) - Loss on disposal of fixed assets - - - (1.24 ) Pro rata share of real estate depreciation from unconsolidated joint venture - 0.01 - 0.02 Funds from operations per diluted share (1) $ 0.30 $ 0.35 $ 1.04 $ 1.20 Change -14.6% -13.3% Weighted average diluted shares 73,985 73,893 74,009 74,944 Notes (1) For the nine months ended September 30, 2007, gains on land sales included in FFO were $1,993 ($0.03/sh) compared to $7,687 ($0.10/sh) for the comparable nine month period in 2006. * Earnings per diluted share include the add-back of those minority interests which are convertible to shares of our common stock. Page 15 EQUITY ONE, INC. ADDITIONAL DISCLOSURES For the quarter ended September 30, 2007 (in thousands, except per share data) Three months ended Nine months ended Sep 30, 2007 Sep 30, 2006 Sep 30, 2007 Sep 30, 2006 Certain non-cash items: Amortization of deferred financing fees $ 428 $ 383 $ 1,240 $ 1,114 Amortization of above/below market rent intangibles (1,070 ) (637 ) (3,406 ) (1,933 ) Amortization of restricted stock and stock option expense 1,582 1,447 5,308 4,216 Straight line rents (665 ) (834 ) (1,806 ) (2,171 ) Capitalized interest (789 ) (1,673 ) (2,597 ) (4,349 ) Amortization of debt premium/discount (559 ) (2,304 ) (1,556 ) (5,383 ) Pro rata share of unconsolidated joint venture expense - (79 ) - (144 ) Total non-cash items $ (1,073 ) $ (3,697 ) $ (2,817 ) $ (8,650 ) Certain capital expenditures: Tenant improvements $ (1,222 ) $ (864 ) $ (3,193 ) $ (2,702 ) Leasing commissions and costs (485 ) (702 ) (2,347 ) (2,566 ) Pro rata share of unconsolidated joint venture expenditures - (85 ) - (99 ) Total tenant improvements and leasing costs $ (1,707 ) $ (1,651 ) $ (5,540 ) $ (5,367 ) Certain balance sheet accounts at 09/30/07: Straight-line rent receivable $ 14,594 Lease intangible asset, net 19,518 Lease intangibles liability (22,514 ) Deferred expenses, net 18,299 Total balance sheet accounts $ 29,897 Page 16 EQUITY ONE, INC. TENANT CONCENTRATION SCHEDULE CONSOLIDATED PROPERTIES As of September 30, 2007 Tenant Number Of stores Square feet % of total Square feet Annualized Minimum rent % of total Annualized Minimum rent Average annual Minimum rent per square foot Top ten tenants Publix 55 2,455,772 13.6 % $ 19,256,957 10.2 % $ 7.84 Supervalu 7 458,273 2.5 % 8,302,236 4.4 % 18.12 Kroger 15 809,689 4.5 % 6,551,755 3.5 % 8.09 Winn Dixie 15 672,537 3.7 % 4,201,169 2.2 % 6.25 Bed Bath & Beyond 10 321,490 1.8 % 3,650,831 1.9 % 11.36 TJ Maxx Companies 10 310,658 1.7 % 2,556,245 1.4 % 8.23 CVS Pharmacy 17 180,309 1.0 % 2,409,050 1.3 % 13.36 Blockbuster 24 130,124 0.7 % 2,268,308 1.2 % 17.43 Office Depot 7 190,206 1.0 % 2,063,628 1.1 % 10.85 Kmart Corporation 5 439,558 2.4 % 1,939,705 1.0 % 4.41 Sub-total top ten tenants 165 5,968,616 32.9 % 53,199,884 28.2 % $ 8.91 Remaining tenants 2,799 10,978,912 60.6 % 135,787,141 71.8 % 12.37 Sub-total all tenants 2,964 16,947,528 93.5 % 188,987,025 100.0 % $ 11.28 Vacant 383 1,180,283 6.5 % NA NA NA Total including vacant 3,347 18,127,811 100.0 % $ 188,987,025 100.0 % NA Note:Excludes developments and non-retail properties. Page 17 EQUITY ONE, INC. RECENT LEASING ACTIVITY For the three months ended September 30, 2007 Category Total Leases Sq. Ft. Prior Cash Rent New Cash Rent Cash Rent Spread Prior GAAP Rent New GAAP Rent GAAP Rent Spread TIs Per Sq. New Leases (1) 39 241,195 $ 10.09 $ 13.43 33.1% $ 9.95 $ 14.07 41.5% $ 7.44 Renewals 85 144,270 15.62 18.48 18.3% 14.96 19.52 30.5% 0.76 Options 29 162,085 10.72 11.58 8.1% 10.36 11.85 14.4% - Total New, Renewals & Options 153 547,550 $ 11.80 $ 14.24 20.7% $ 11.45 $ 14.88 30.0% $ 3.48 (1) Rent spreads for new leases reflect same-space leasing where amount of rent paid by prior tenant is available. Page 18 EQUITY ONE, INC. SHOPPING CENTER LEASE EXPIRATION SCHEDULE CONSOLIDATED PROPERTIES As of September 30, 2007 ALL TENANTS Date Number Of tenants Square feet Percent Of Total Square feet Annualized Minimum rent at expiration Percent Of Total Annualized Minimum rent Average Annual Minimum rent per square foot M-T-M 108 223,364 1.2 % $ 2,956,796 1.5 % $ 13.24 2007 200 564,880 3.1 % 6,674,935 3.4 % 11.82 2008 599 1,780,455 9.8 % 23,651,141 12.1 % 13.28 2009 596 2,174,501 12.1 % 25,939,309 13.3 % 11.93 2010 548 2,103,711 11.6 % 24,718,885 12.6 % 11.75 2011 372 2,120,883 11.7 % 24,125,843 12.3 % 11.38 2012 253 1,667,455 9.2 % 17,846,253 9.1 % 10.70 2013 44 723,836 4.0 % 7,363,260 3.8 % 10.17 2014 41 776,867 4.3 % 6,479,643 3.3 % 8.34 2015 32 435,332 2.4 % 4,591,999 2.3 % 10.55 2016 36 965,852 5.3 % 14,092,243 7.2 % 14.59 Thereafter 135 3,410,392 18.8 % 37,235,452 19.1 % 10.92 Sub-total / average 2,964 16,947,528 93.5 % 195,675,759 100.0 % $ 11.55 Vacant 383 1,180,283 6.5 % NA NA NA Total / average 3,347 18,127,811 100.0 % $ 195,675,759 100.0 % NA Note: Excludes developments and non-retail properties. Page 19 EQUITY ONE, INC. SHOPPING CENTER LEASE EXPIRATION SCHEDULE CONSOLIDATED PROPERTIES As of September 30, 2007 ANCHOR TENANTS (SF > 10,000) Date Number Of tenants Square feet Percent Of Total Square feet Annualized Minimum rent at expiration Percent Of Total Annualized Minimum rent Average Annual Minimum rent per square foot M-T-M 2 33,978 0.3 % $ 390,565 0.4 % $ 11.49 2007 5 182,942 1.6 % 1,154,710 1.2 % 6.31 2008 24 607,866 5.3 % 3,761,439 4.0 % 6.19 2009 36 990,014 8.6 % 6,456,126 6.9 % 6.52 2010 39 1,013,438 8.8 % 6,213,525 6.7 % 6.13 2011 43 1,324,384 11.5 % 9,184,580 9.8 % 6.93 2012 34 1,151,744 10.0 % 7,816,128 8.4 % 6.79 2013 15 637,187 5.5 % 5,495,425 5.9 % 8.62 2014 16 693,616 6.0 % 4,788,277 5.1 % 6.90 2015 12 368,938 3.2 % 3,110,511 3.3 % 8.43 2016 18 900,695 7.8 % 12,623,659 13.5 % 14.02 Thereafter 76 3,174,086 27.6 % 32,317,692 34.6 % 10.18 Sub-total / average 320 11,078,888 96.2 % 93,312,637 100.0 % $ 8.42 Vacant 19 442,317 3.8 % NA NA NA Total / average 339 11,521,205 100.0 % $ 93,312,637 100.0 % NA Note: Excludes developments and non-retail properties. Page 20 EQUITY ONE, INC. SHOPPING CENTER LEASE EXPIRATION SCHEDULE CONSOLIDATED PROPERTIES As of September 30, 2007 SHOP TENANTS (SF < 10,000) Date Number Of tenants Square feet Percent Of Total Square feet Annualized Minimum rent at expiration Percent Of Total Annualized Minimum rent Average Annual Minimum rent per square foot M-T-M 106 189,386 2.9 % $ 2,566,231 2.5 % $ 13.55 2007 195 381,938 5.8 % 5,520,225 5.4 % 14.45 2008 575 1,172,589 17.7 % 19,889,702 19.4 % 16.96 2009 560 1,184,487 17.9 % 19,483,183 19.0 % 16.45 2010 509 1,090,273 16.5 % 18,505,360 18.1 % 16.97 2011 329 796,499 12.1 % 14,941,263 14.6 % 18.76 2012 219 515,711 7.8 % 10,030,125 9.8 % 19.45 2013 29 86,649 1.3 % 1,867,835 1.8 % 21.56 2014 25 83,251 1.3 % 1,691,366 1.7 % 20.32 2015 20 66,394 1.0 % 1,481,488 1.5 % 22.31 2016 18 65,157 0.9 % 1,468,584 1.4 % 22.54 Thereafter 59 236,306 3.6 % 4,917,760 4.8 % 20.81 Sub-total / average 2,644 5,868,640 88.8 % 102,363,122 100.0 % $ 17.44 Vacant 364 737,966 11.2 % NA NA NA Total / average 3,008 6,606,606 100.0 % $ 102,363,122 100.0 % NA Note: Excludes developments and non-retail properties. Page 21 EQUITY ONE, INC. SHOPPING CENTER LEASE EXPIRATION GRAPH CONSOLIDATED PROPERTIES As of September 30, 2007 Page 22 EQUITY ONE, INC. ANNUAL MINIMUM RENT OF OPERATING PROPERTIES BY METRO/REGION As of September 30, 2007 Metro or Region # Properties Total SF AMR % of AMR Broward County, FL 12 1,889,182 24,535,930 13.0 % Miami Dade County, FL 15 1,637,271 21,279,523 11.2 % Palm Beach County, FL 11 1,183,145 14,859,867 7.9 % South Florida 38 4,709,598 60,675,320 32.1 % Atlanta, GA 20 2,328,539 27,171,513 14.4 % Orlando, FL 10 1,128,994 13,063,491 6.9 % Tampa- St. Petersburg, FL 13 1,173,986 11,112,636 5.9 % Naples/Cape Coral/Venice, FL 8 903,723 9,059,598 4.8 % Jacksonville, FL 8 926,738 8,980,612 4.8 % Boston, MA 6 401,454 8,630,388 4.6 % Florida Treasure/Northeast Coast 8 711,278 7,489,988 4.0 % Columbia, SC 2 414,466 4,495,784 2.4 % Lafayette, LA 5 714,691 3,769,826 2.0 % New Orleans, LA 4 458,125 3,492,592 1.8 % Baton Rouge, LA 3 349,146 2,726,998 1.4 % Raleigh Durham, NC 3 335,084 2,821,195 1.5 % Florida Panhandle 4 355,994 2,332,308 1.2 % Greenville, SC 2 166,832 2,149,457 1.1 % Hilton Head-Beaufort, SC 1 166,639 2,087,242 1.1 % Hartford, CT 1 210,588 2,106,458 1.1 % Other 28 2,671,936 16,821,619 8.9 % Total 164 18,127,811 $ 188,987,025 100.0 % Note: Excludes developments and non-retail properties. Page 23 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF ALABAMA (3) Madison Centre Madison 1997 64,837 95.7 % 11 2 37,912 Publix 06/01/17 Rite Aid $ 9.62 West Gate Plaza Mobile 1974 / 1985 64,378 98.1 % 7 2 44,000 Winn-Dixie 07/19/15 Rite Aid 7.33 Winchester Plaza Huntsville 2006 78,544 90.3 % 15 6 45,600 Publix 08/31/26 11.97 TOTAL SHOPPING CENTERS ALABAMA(3) 207,759 94.4 % 33 10 127,512 $ 9.73 CONNECTICUT (1) Brookside Plaza Enfield 1985 / 2006 210,588 88.9 % 24 4 59,648 Shaw's 08/31/10 Bed Bath & Beyond / Walgreens / Staples / Old Country Buffet $ 11.25 TOTAL SHOPPING CENTERS CONNECTICUT(1) 210,588 88.9 % 24 4 59,648 $ 11.25 FLORIDA(89) Orlando / Central Florida(10) Alafaya Commons Orlando 1987 126,333 99.2 % 29 1 54,230 Publix 11/30/07 $ 13.64 Alafaya Village Orlando 1986 39,477 75.7 % 13 2 Super Saver (Shadow - dark) 17.34 Conway Crossing Orlando 2002 76,321 94.5 % 15 3 44,271 Publix 04/30/22 12.11 Eastwood, Shoppes of Orlando 1997 69,037 100.0 % 13 - 51,512 Publix 11/01/17 11.76 Hunter's Creek Orlando 1998 68,204 95.8 % 8 2 Office Depot / Lifestyle Family 12.66 Fitness Kirkman Shoppes Orlando 1973 88,820 98.0 % 30 1 Party America 17.99 Lake Mary Centre Orlando 1988 / 2001 342,384 97.4 % 68 18 63,139 Albertsons 06/30/12 Kmart / Lifestyle Fitness Center / Trademark Cinemas 11.92 Park Promenade Orlando 1987 / 2000 128,848 94.9 % 24 2 Beauty Depot / Orange County Library 7.42 Town & Country Kissimmee 1993 72,043 94.4 % 13 1 52,883 Albertsons* 10/31/18 7.95 (Ross / DD's Discount) Unigold Shopping Center Winter Park 1987 117,527 99.1 % 24 1 52,500 Winn-Dixie 04/30/12 Lifestyle Family Fitness 11.47 Jacksonville / North Florida(12) Atlantic Village Atlantic Beach 1984 / 1998 100,559 94.6 % 23 2 39,795 Publix 10/31/08 JoAnn Fabric & Crafts 11.23 Beauclerc Village Jacksonville 1962 / 1988 70,429 84.7 % 9 2 Big Lots / Goodwill / Bealls Outlet 8.17 Page 24 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Commonwealth Jacksonville 1984 / 1998 81,467 98.4 % 15 1 48,997 Winn-Dixie / Save Rite 02/28/18 $ 8.45 Forest Village Tallahassee 2000 71,526 85.0 % 12 4 37,866 Publix 04/30/20 10.52 Ft. Caroline Jacksonville 1985 / 1995 74,546 96.2 % 11 2 45,500 Winn-Dixie 05/31/15 Citi Trends 7.48 Medical & Merchants Jacksonville 1993 156,153 96.2 % 14 4 55,999 Publix 02/10/13 Memorial Hospital 12.66 Middle Beach Panama City Beach 1994 69,277 98.7 % 8 1 56,077 Publix 09/30/14 9.63 Monument Point Jacksonville 1985 / 1997 75,128 94.4 % 11 1 46,772 Winn-Dixie 03/27/10 CVS Pharmacy 6.84 Oak Hill Jacksonville 1985 / 1997 78,492 96.5 % 18 1 39,795 Publix 03/11/10 Beall's 7.38 Parkmore Plaza Milton 1986 159,093 99.4 % 12 1 Beall's / Big Lots 4.90 Pensacola Plaza Pensacola 1985 56,098 100.0 % 3 - 42,848 FoodWorld 12/31/09 4.61 South Beach Jacksonville Beach 1990 / 1991 289,964 95.2 % 45 5 Beall's / Bed/ Bath & Beyond / Home Depot / Stein Mart 11.83 Miami-Dade / Broward / Palm Beach(38) Bird Ludlum Miami 1988 / 1998 192,282 97.2 % 40 3 44,400 Winn-Dixie 12/31/07 CVS Pharmacy / Bird executive / Goodwill 15.81 Boca Village Boca Raton 1978 93,428 92.9 % 18 3 36,000 Publix 03/31/12 CVS Pharmacy 15.58 Boynton Plaza Boynton Beach 1978 / 1999 99,324 99.0 % 28 1 37,664 Publix 08/31/08 CVS Pharmacy 12.34 Bluffs Square Jupiter 1986 132,395 85.4 % 40 7 39,795 Publix 10/22/11 Walgreens 13.33 Concord Shopping Plaza Miami 1962 / 1992 / 1993 298,986 100.0 % 24 - 78,000 Winn Dixie 09/30/09 Home Depot / Big Lots 9.89 Coral Reef Shopping Center Palmetto Bay 1968 / 1990 74,680 98.7 % 16 1 Office Depot / ABC Fine Wine and Spirits 20.10 Countryside Shops Cooper City 1986 / 1988 / 1991 179,561 98.4 % 44 2 39,795 Publix 12/04/10 CVS Pharmacy / Stein Mart 13.35 Crossroads Square Pembroke Pines 1973 92,257 73.5 % 21 6 CVS Pharmacy 15.38 CVS Plaza Miami 2004 29,204 100.0 % 8 - CVS Pharmacy 16.95 El Novillo Miami Beach 1970 / 2000 10,000 100.0 % 1 - Jumbo Buffet 21.00 Homestead Gas Station Homestead 1959 2,136 100.0 % 1 - 22.41 Greenwood Palm Springs 1982 / 1994 132,325 98.3 % 35 1 50,032 Publix 12/05/14 Bealls Outlet 12.80 Page 25 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Jonathan's Landing Jupiter 1997 26,820 79.5 % 11 1 $ 20.79 Lago Mar Miami 1995 82,613 93.9 % 19 1 42,323 Publix 09/13/15 13.45 Lantana Village Lantana 1976 / 1999 181,780 98.1 % 25 1 39,473 Winn-Dixie 02/15/11 Kmart / Rite Aid* (Family Dollar) 7.65 Meadows Miami 1997 75,524 100.0 % 20 - 47,955 Publix 07/09/17 13.31 Oakbrook Square Palm Beach Gardens 1974 / 2000 / 2003 212,074 92.7 % 28 2 44,400 Publix 11/30/20 Stein Mart / TJ Maxx / Home Goods / CVS / Basset Furniture / Duffy's 14.74 Oaktree Plaza North Palm Beach 1985 24,145 78.5 % 16 3 14.52 Pine Island Davie 1983 / 1999 254,907 98.2 % 43 2 39,943 Publix 11/30/13 Home Depot Expo/ Staples 11.36 Pine Ridge Square Coral Springs 1986 / 1998 / 1999 117,399 95.4 % 32 3 17,441 Fresh Market 06/30/09 Bed Bath & Beyond / Nordic Interiors 14.66 Plaza Alegre Miami 2003 91,611 100.0 % 21 - 44,271 Publix 03/14/23 Goodwill 15.40 Point Royale Miami 1970 / 2000 216,760 95.4 % 25 1 45,350 Winn-Dixie 02/18/11 Best Buy 6.81 Prosperity Centre Palm Beach Gardens 1993 122,014 100.0 % 9 - Office Depot / CVS / Bed Bath & Beyond / Carmine's / TJ Maxx 17.80 Ridge Plaza Davie 1984 / 1999 155,204 92.2 % 27 2 AMC Theater / Kabooms / Wachovia* (United Collection) / Round Up 10.61 Riverside Square Coral Springs 1987 107,941 93.2 % 32 3 39,795 Publix 02/18/12 13.62 Sawgrass Promenade Deerfield Beach 1982 / 1998 107,092 95.0 % 26 3 36,464 Publix 12/15/09 Walgreens 11.48 Sheridan** Hollywood 1973 / 1991 504,584 98.1 % 63 4 65,537 Publix 10/09/11 Kohl's / Ross / Bed Bath & Beyond / Office Depot / CVS / Sheridan Plaza LA Fitness / USA Baby / Child Space 14.79 Shoppes of Andros Isles West Palm Beach 2000 79,420 92.9 % 14 3 51,420 Publix 02/29/20 12.70 Shoppes of Ibis West Palm Beach 1999 79,420 98.2 % 17 1 51,420 Publix 04/30/19 13.21 Shoppes at Quail Roost Miami 2005 73,550 98.2 % 19 1 44,840 Publix 06/30/25 15.49 Shoppes of Silverlakes Pembroke Pines 1995 / 1997 126,788 97.5 % 39 1 47,813 Publix 06/14/15 17.13 Shops at Skylake North Miami Beach 1999 / 2005 / 2006 284,943 99.2 % 48 2 51,420 Publix 07/31/19 TJMaxx / L.A. Fitness / Goodwill 15.32 Shoppes of Sunset Miami 1979 21,704 100.0 % 17 - 16.35 Page 26 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Tamarac Town Square Tamarac 1987 127,635 94.0 % 35 5 37,764 Publix 12/15/14 Dollar Tree $ 11.55 Waterstone Homestead 2005 82,531 100.0 % 13 - 45,600 Publix 07/31/25 Walgreens 15.11 West Lakes Plaza Miami 1984 / 2000 100,747 100.0 % 27 - 46,216 Winn-Dixie 10/31/16 Navarro Pharmacy 12.05 Westport Plaza Davie 2002 49,980 93.9 % 7 1 27,887 Publix 11/30/22 16.23 Young Circle Hollywood 1962 / 1997 65,834 96.7 % 8 2 23,124 Publix 11/30/16 Walgreens 15.83 Florida Treasure / Northeast Coast(8) Cashmere Corners Port St. Lucie 2001 92,734 98.1 % 17 1 59,448 Albertsons 04/30/25 9.50 New Smyrna Beach New Smyrna Beach 1987 118,451 100.0 % 34 - 42,112 Publix 09/30/12 Walgreens* (Bealls Outlet) / Bealls Home Outlet 10.68 Old King Commons Palm Coast 1988 84,759 100.0 % 19 - Wal-Mart 8.74 Ryanwood Vero Beach 1987 114,925 99.2 % 31 1 39,795 Publix 03/23/17 Bealls Outlet / Books-A-Million 10.80 Salerno Village Stuart 1987 82,477 98.5 % 19 1 45,802 Winn-Dixie 03/23/24 CVS Pharmacy 10.76 Shops at St. Lucie Port St. Lucie 2006 19,361 93.6 % 11 1 22.41 South Point Center Vero Beach 2003 64,790 94.1 % 13 3 44,840 Publix 11/30/23 15.69 Treasure Coast Vero Beach 1983 133,781 97.5 % 22 2 59,450 Publix 07/31/26 TJ Maxx 8.84 Tampa / St. Petersburg / Venice / Cape Coral / Naples(21) Bay Pointe Plaza St. Petersburg 1984 / 2002 103,986 97.7 % 22 2 52,610 Publix 11/30/21 Bealls Outlet 10.15 Carrollwood Tampa 1970 / 2002 94,203 80.3 % 29 6 27,887 Publix 11/30/22 12.99 Charlotte Square Port Charlotte 1980 96,188 96.3 % 21 3 American Signature Furniture / Seafood Buffet 8.25 Chelsea Place New Port Richey 1992 81,144 100.0 % 18 - 48,890 Publix 05/27/12 11.71 Dolphin Village St. Pete Beach 1967 / 1990 138,129 85.8 % 34 13 33,238 Publix 11/07/13 Dollar Tree / CVS 11.02 Lake St. Charles Tampa 1999 57,015 100.0 % 8 - 46,295 Sweet Bay 06/30/19 10.06 Lutz Lake Lutz 2002 64,985 97.7 % 14 1 44,270 Publix 05/31/22 13.99 Marco Town Center Marco Island 2001 109,830 96.0 % 38 4 27,887 Publix 01/31/18 17.14 Page 27 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Mariners Crossing Spring Hill 1989 / 1999 91,608 100.0 % 15 - 48,315 Kash n' Karry 08/15/20 $ 10.18 Midpoint Center Cape Coral 2002 75,386 100.0 % 10 - 60,667 Publix 10/31/22 12.00 Pavilion Naples 1982 167,745 95.2 % 37 4 50,795 Publix 02/28/13 Pavilion 6 Theatre 14.92 Regency Crossing Port Richey 1986 / 2001 85,864 86.2 % 16 9 44,270 Publix 02/28/21 10.48 Ross Plaza Tampa 1984 / 1996 89,859 75.6 % 15 5 Ross Dress for Less 11.65 Seven Hills Spring Hill 1991 72,590 95.6 % 16 1 48,890 Publix 09/25/11 10.80 Shoppes of North Port North Port 1991 84,705 98.6 % 20 1 48,890 Publix 12/11/11 Bealls Outlet 10.39 Skipper Palms Tampa 1984 86,355 95.1 % 16 1 53,440 Winn-Dixie 05/31/16 9.82 Summerlin Square Fort Myers 1986 / 1998 109,156 81.1 % 16 13 45,500 Winn-Dixie 06/04/11 Lee County Sheriff's Office 10.60 Sunpoint Shopping Center Ruskin 1984 132,374 66.1 % 20 4 Beall's / Goodwill / Ozzie's Buffet 9.49 Venice Plaza Venice 1971 / 1979 / 1999 148,779 89.0 % 14 1 42,582 Sweet Bay 09/30/18 TJ Maxx / Blockbuster 5.83 Venice Shopping Center Venice 1968 / 2000 111,934 98.1 % 14 1 44,271 Publix 12/31/26 Beall's Outlet 5.69 Walden Woods Plant City 1985 / 1998 / 2003 75,874 89.7 % 13 1 Dollar Tree / Aaron Rents 7.23 TOTAL SHOPPING CENTERS FLORIDA(89) 9,910,311 95.1 % 1,907 200 3,008,470 $ 11.96 GEORGIA(27) Atlanta(22) BridgeMill Canton 2000 89,102 95.0 % 27 3 37,888 Publix 01/31/20 $ 15.25 Buckhead Station Atlanta 1996 233,930 89.7 % 15 4 Bed Bath & Beyond / TJ Maxx / Old Navy / Toys R Us / DSW 19.69 Butler Creek Acworth 1990 95,597 98.5 % 19 1 59,997 Kroger 06/30/18 11.18 Chastain Square Atlanta 1981 / 2001 91,637 98.9 % 26 1 37,366 Publix 05/31/24 17.13 Commerce Crossing Commerce 1988 100,668 62.4 % 8 3 32,000 Ingles 09/26/09 Fred's Store 4.76 Douglas Commons Douglasville 1988 97,027 96.5 % 15 2 59,431 Kroger 08/31/13 10.33 Fairview Oaks Ellenwood 1997 77,052 95.4 % 12 2 54,498 Kroger 09/30/16 11.30 Page 28 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Grassland Crossing Alpharetta 1996 90,906 98.6 % 13 1 70,086 Kroger 06/30/16 $ 11.76 Hairston Center Decatur 2000 13,000 46.2 % 4 5 14.77 Hamilton Ridge Buford 2002 89,496 85.7 % 15 5 54,166 Kroger 11/30/22 12.20 Mableton Crossing Mableton 1997 86,819 96.7 % 15 2 63,419 Kroger 08/31/17 11.09 Macland Pointe Marietta 1992-93 79,699 98.5 % 16 1 55,999 Publix 12/29/12 9.78 Market Place Norcross 1976 77,706 84.2 % 18 4 Peachtree Cinema 11.75 Paulding Commons Dallas 1991 192,391 97.1 % 27 3 49,700 Kroger 02/28/11 Kmart 8.04 Piedmont Peachtree Crossing Buckhead 1978 / 1998 152,239 100.0 % 28 - 55,520 Kroger 05/31/10 Cost Plus Store / Binders Art Supplies 16.34 Powers Ferry Plaza Marietta 1979 / 1987 / 1998 86,473 91.2 % 20 4 Micro Center 9.62 Presidential Markets Snellville 1993 / 2000 396,408 96.3 % 33 3 56,146 Publix 12/31/19 Marshall’s / TJ Maxx / Bed Bath & Beyond / Carmike Cinemas / Ross Dress For Less / Office Depot 11.07 Shops of Huntcrest Lawrenceville 2003 97,040 96.9 % 24 2 54,340 Publix 01/31/23 13.96 Shops of Westridge McDonough 2006 66,297 85.2 % 12 7 38,997 Publix 04/30/26 13.75 Wesley Chapel Decatur 1989 170,792 87.5 % 14 12 32,000 Ingles* 09/25/09 Amazing Adventures / CVS Pharmacy 6.11 West Towne Square Rome 1988 89,596 83.0 % 12 6 Big Lots 5.45 Williamsburg @ Dunwoody Dunwoody 1983 44,928 95.5 % 25 2 19.19 Central / South Georgia (5) Colony Square Fitzgerald 1987 50,000 92.8 % 4 2 32,200 Food Lion* 12/31/07 5.85 Daniel Village Augusta 1956 / 1997 171,932 96.4 % 36 3 45,971 Bi-Lo 03/25/22 St. Joseph Home Health Care 8.51 McAlpin Square Savannah 1979 176,807 87.1 % 23 2 43,600 Kroger 08/31/15 Big Lots / Savannah-Skidaway 7.69 Spalding Village Griffin 1989 235,318 67.6 % 21 7 59,431 Kroger 05/31/14 JC Penney* / Blockbuster / Fred’s Store 7.84 Walton Plaza Augusta 1990 43,460 100.0 % 8 - 32,960 Harris Teeter* (Omni Fitness) 04/01/11 10.10 TOTAL SHOPPING CENTERS GEORGIA(27) 2,917,542 92.3 % 461 80 933,324 $ 11.20 Page 29 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF LOUISIANA(14) Ambassador Row Lafayette 1980 / 1991 193,978 84.1 % 24 2 Conn’s Appliances / Big Lots / Chuck E Cheese / Goody’s $ 9.77 Ambassador Row Courtyard Lafayette 1986 / 1991 / 2005 146,697 93.6 % 21 2 Bed Bath & Beyond / Marshall’s / Hancock Fabrics / United Training Academy / Tuesday Morning 9.94 Bluebonnet Village Baton Rouge 1983 101,623 81.1 % 20 5 33,387 Matherne’s 11/30/10 9.85 Boulevard Lafayette 1976 / 1994 68,012 98.4 % 13 1 Piccadilly / Harbor Freight Tools / Golfballs.com 8.57 Country Club Plaza Slidell 1982 / 1994 64,686 100.0 % 10 - 33,387 Winn-Dixie 01/31/08 6.28 Crossing Slidell 1988 / 1993 114,806 92.8 % 12 4 58,432 Save A Center 09/29/09 A-1 Home Appliance / Piccadilly 5.54 Elmwood Oaks Harahan 1989 133,995 96.5 % 10 1 Academy Sports / Dollar Tree / Home Décor 9.62 Grand Marche (ground lease) Lafayette 1969 200,585 100.0 % 1 - Grand Marche NA Plaza Acadienne Eunice 1980 105,419 49.0 % 4 4 28,092 Super 1 Store 06/30/10 Fred’s 4.02 Sherwood South Baton Rouge 1972 / 1988 / 1992 77,107 86.0 % 8 1 Burke’s Outlet / Harbor Freight Tools / Fred’s Store/ Blockbuster 6.12 Siegen Village Baton Rouge 1988 170,416 100.0 % 20 - Office Depot / Big Lots / Dollar Tree / Stage / Party City 8.86 Tarpon Heights Galliano 1982 56,605 80.0 % 6 3 Stage / Dollar General 4.91 Village at Northshore Slidell 1988 144,638 100.0 % 14 - Marshalls / Dollar Tree / Kirschman’s* / Bed Bath & Beyond / Office Depot 8.66 Wal-Mart Mathews Mathews 1985 54,223 100.0 % 1 - Wal-Mart* 2.90 TOTAL SHOPPING CENTERS LOUISIANA(14) 1,632,790 90.9 % 164 23 153,298 $ 8.06 MASSACHUSETTS(7) Cambridge Star Market Cambridge 1953 / 1997 66,108 100.0 % 1 - 66,108 Star Market 01/02/16 $ 26.89 Medford Shaw’s Supermarket Medford 1995 62,656 100.0 % 2 - 60,356 Shaw’s 01/01/16 23.94 Plymouth Shaw’s Supermarket Plymouth 1993 59,726 100.0 % 1 - 59,726 Shaw’s 01/01/16 17.77 Quincy Star Market Quincy 1965 / 1995 100,741 100.0 % 1 - 100,741 Star Market 01/02/16 17.36 Swampscott Whole Foods Swampscott 1967 / 2005 35,907 100.0 % 1 - 35,907 Whole Foods 01/01/16 21.00 Page 30 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF Webster Plaza Webster 1963 / 1998 201,425 97.0 % 13 2 56,766 Shaw’s 02/28/23 K Mart / Family Dollar / Dollar Tree 7.88 West Roxbury Shaw’s Plaza West Roxbury 1973 / 1995/ 2006 76,316 100.0 % 12 - 54,928 Shaw’s 01/02/16 23.43 TOTAL SHOPPING CENTERS MASSACHUSETTS(7) 602,879 99.0 % 31 2 434,532 $ 17.04 MISSISSIPPI (1) Shipyard Plaza Pascagoula 1987 66,857 100.0 % 8 - Big Lots / Buffalo Wild Wings $ 6.81 TOTAL SHOPPING CENTERS MISSISSIPPI(1) 66,857 100.0 % 8 - - $ 6.81 NORTH CAROLINA (10) Centre Pointe Plaza Smithfield 1989 163,642 94.8 % 21 3 Belk’s / Goody’s / Dollar Tree / Aaron Rents $ 6.37 Galleria Wrightsville Beach 1986 / 1990 92,114 93.5 % 32 4 28,000 Harris Teeter* 04/05/11 10.17 Parkwest Crossing Durham 1990 85,602 100.0 % 17 - 38,052 Food Lion 12/14/10 10.36 Plaza North Hendersonville 1986 47,240 84.8 % 7 3 Fred’s 6.52 . Providence Square Charlotte 1973 85,930 34.4 % 14 11 8.92 Riverview Shopping Center Durham 1973 / 1995 128,498 93.4 % 13 3 53,538 Kroger 12/31/14 Upchurch Drugs / Riverview Galleries 7.25 Salisbury Marketplace Salisbury 1987 79,732 91.6 % 17 3 31,762 Food Lion 02/11/23 10.55 Shelby Plaza Shelby 1972 103,200 90.3 % 7 2 Big Lots / Aaron Rents / Burke’s Outlet / Tractor Supply Company 4.22 Thomasville Commons Thomasville 1991 148,754 95.2 % 10 3 32,000 Ingles 09/29/12 Kmart 5.72 Willowdaile Shopping Center Durham 1986 120,984 85.3 % 19 7 53,368 Harris Teeter 05/14/09 Hall of Fitness 10.32 TOTAL SHOPPING CENTERS NORTH CAROLINA(10) 1,055,696 87.9 % 157 39 236,720 $ 7.75 SOUTH CAROLINA(9) Belfair Towne Village Bluffton 2000 / 2003 / 2006 166,639 95.3 % 30 4 55,696 Kroger 10/31/19 Stein Mart $ 13.14 Lancaster Plaza Lancaster 1971 / 1990 77,400 32.6 % 2 2 19,200 Bi-Lo 09/30/10 3.62 Lancaster Shopping Center Lancaster 1963 / 1987 29,047 100.0 % 2 - Sweet Union Furniture 2.07 Milestone Plaza Greenville 1995 98,777 95.6 % 10 2 61,695 Bi-Lo 03/31/30 15.19 Page 31 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF North Village Center North Myrtle Beach 1984 60,356 100.0 % 13 - 24,806 Bi-Lo 05/31/09 Dollar General / Gold’s Gym 8.97 Sparkleberry Square Columbia 1997 / 2004 339,051 99.9 % 26 1 67,943 Kroger 08/31/17 Ross Dress for Less / Circuit City / Bed Bath & Beyond / Petsmart / Pier One / Kohl’s 11.33 Spring Valley Columbia 1978 / 1997 75,415 95.2 % 15 3 45,070 Bi-Lo 12/31/17 9.17 Windy Hill North Myrtle Beach 1968 / 1988 / 2006 68,465 100.0 % 5 - Rose’s Store / Family Dollar Store 6.18 Woodruff Greenville 1995 68,055 100.0 % 10 - 47,955 Publix 08/06/15 10.52 TOTAL SHOPPING CENTERS SOUTH CAROLINA(9) 983,205 93.1 % 113 12 322,365 $ 10.76 TENNESSEE(1) Smyrna Village Smyrna 1992 83,334 100.0 % 12 - 59,214 Kroger 02/29/12 $ 8.89 TOTAL SHOPPING CENTERS TENNESSEE(1) 83,334 100.0 % 12 - 59,214 $ 8.89 TEXAS(1) Rosemeade Carrollton 1986 51,231 84.2 % 12 5 Russian Banya Family $ 7.37 TOTAL SHOPPING CENTERS TEXAS(1) 51,231 84.2 % 12 5 - $ 7.37 VIRGINIA(1) Smyth Valley Crossing Marion 1989 126,841 98.9 % 13 1 32,000 Ingles 09/25/10 Wal-Mart $ 5.92 TOTAL SHOPPING CENTERS VIRGINIA(1) 126,841 98.9 % 13 1 32,000 $ 5.92 TOTAL CORE SHOPPING CENTER PORTFOLIO(164) 18,127,811 93.5 % 2,964 383 5,459,474 $ 11.28 Page 32 EQUITY ONE, INC. PROPERTY STATUS REPORT As of September 30, 2007 Year Total Number Supermarket anchor Other Average base Built / Sq. Ft. Percent of tenants Owned Expiration anchor rent per Property City Renovated Owned Leased Leased Vacant sq. ft. Name Date tenants leased SF OTHER PROPERTIES(5) 4101 South I-85 Industrial Charlotte, NC 1956 / 1963 188,513 38.0 % 1 8 Banco Popular Office Building Miami, FL 1971 32,737 100.0 % 20 - Laurel Walk Apartments Charlotte, NC 1985 106,480 93.9 % 93 5 Mandarin Mini-Storage Jacksonville, FL 1982 52,300 84.6 % 460 84 Prosperity Office Building Palm Beach Gdns, FL 1972 3,200 0.0 % - 1 TOTAL OTHER PROPERTIES(5) 383,230 65.8 % 574 98 TOTAL EXCLUDING DEVELOPMENTS, REDEVELOPMENTS & LAND(169) 18,511,041 92.9 % 3,538 481 DEVELOPMENTS, REDEVELOPMENTS & LAND(11) Developments (3) Various - See Schedule on Page 34 Redevelopments (4) Various - See Schedule on Page 34.Count excludes outparcel project at Mariners Crossing. Land Held for Development (4) Various GRAND TOTAL - 180 Properties Total square footage does not include shadow anchor square footage that is not owned by Equity One. * Indicates a tenant which continues to pay rent, but has closed its store and ceased operations. The subtenant, if any, is shown in ( ). ** Future contractual lease obligations included. Page 33 EQUITY ONE, INC. REAL ESTATE ACQUISITIONS AND DISPOSITIONS As of September 30, 2007 (in thousands, except square foot data) 2007 Acquisition Activity Date Purchased Property Name City State Square Feet Purchase Price January 9, 2007 Concord Shopping Plaza Miami FL 298,986 $ 48,433 February 7, 2007 Shelby Plaza Land Shelby NC NA 505 February 15, 2007 Alafaya Commons Outparcel Orlando FL NA 2,146 March 9, 2007 Buckhead Station Atlanta GA 233,930 68,000 June 13, 2007 Shoppes of Sunset Miami FL 21,704 5,000 June 21, 2007 Medical & Merchants - Crown Bank Outparcel Jacksonville FL 3,392 1,333 Total $ 125,417 2007 Disposition Activity Date Sold Property Name City State Square Feet Gross Sales Price Gain on Sale January 11, 2007 Pinhook Plaza Office Building Lafayette LA 4,406 $ 350 $ 266 March 14, 2007 Eustis Square Shopping Center Eustis FL 126,791 7,100 1,454 Sale of income producing property $ 7,450 $ 1,720 March 22, 2007 Venice Plaza Outparcel Venice FL N/A $ 1,500 $ 1,028 June 13, 2007 Shops at Hampton Oaks Outparcel Atlanta GA N/A 1,300 303 June 29, 2007 Winchester Plaza Outparcel Huntsville AL N/A 550 254 August 31, 2007 Winchester Plaza Outparcel Huntsville AL N/A 575 408 Sale of real estate $ 3,925 $ 1,993 Total - income producing and real estate $ 11,375 $ 3,713 Properties Held for Sale as of September 30, 2007 Property Name City State Commonwealth Jacksonville FL Monument Point Jacksonville FL Parkmore Plaza Shopping Center Milton FL Pensacola Plaza Pensacola FL Shelby Plaza Shelby NC Shops of Hampton Oaks Outparcel (1) Atlanta GA Skipper Palms Tampa FL Smyrna Village Smyrna TN Spring Valley Commons Columbia SC Sunlake Land Parcel (1) Tampa FL West Gate Plaza Mobile AL Notes (1) Only aportion of this property is held for sale. Page 34 EQUITY ONE, INC. REAL ESTATE DEVELOPMENTS AND REDEVELOPMENTS As of September 30, 2007 (in thousands, except square footage data) Project Location Project GLA* Total GLA** Anchors Target Stabilization Date Estimated Gross Cost(1) Estimated Net Cost(2) Funded as of 09/30/07 Balance to Complete (Gross Cost) Developments Shops at Hampton Oaks (3) South Fulton, GA (Atlanta) 21,000 21,000 CVS (not owned) 3Q08 8,439 4,704 2,803 5,636 Sunlake (3) (4) Tampa, FL 110,000 110,000 Publix 4Q08 39,317 23,083 16,764 22,553 River Green Canton, GA (Atlanta) 59,997 59,997 CVS (not owned) 2009 / 2010 10,803 8,811 3,013 7,789 Subtotal 190,997 190,997 $ 58,559 $ 36,598 $ 22,580 $ 35,978 Redevelopments / Expansions / Outparcels Stanley Market Place Stanley, NC 41,228 53,228 Food Lion 4Q07 $ 6,356 $ 5,979 $ 5,317 $ 1,039 Chapel Trail Pembroke Pines, FL 51,703 56,378 LA Fitness 4Q07 11,463 11,463 11,057 406 Chestnut Square Brevard, NC 14,550 40,710 Walgreen's 1Q08 5,251 5,101 3,585 1,666 Mariners Crossing - Outparcel Spring Hill, FL (Tampa) 6,300 6,300 NA (outparcel) 2Q08 1,494 1,494 405 1,090 Mandarin Landing Jacksonville, FL 54,500 145,820 Whole Foods 1Q09 8,208 8,058 3,198 5,010 Subtotal 168,281 302,436 $ 32,772 $ 32,095 $ 23,562 $ 9,211 Total Development Activity 359,278 493,433 $ 91,331 $ 68,694 $ 46,142 $ 45,189 Project notes (1) Includes actual / allocated cost of land. (2) After sales of outparcels / land and after construction cost reimbursements. (3) Indicates a portion of this property is classified as held for sale as of September 30, 2007. (4) Being developed in a JV.Equity One funds all capital, on which it receives an 8% preferred return and receives 60% of residual cash flow. * Project GLA is subject to change based upon changes related to build-to-suit requests and other tenant driven changes. ** Owned GLA (for redevelopments, includes portions of center not subject to redevelopment). Page 35 EQUITY ONE, INC. CONSOLIDATED DEBT SUMMARY As of September 30, 2007 (in thousands) Debt Instrument Maturity date Rate(1) Sep 30, 2007 balance Dec 31, 2006 balance Percent of debt maturing Mortgage debt Rosemeade 12/01/07 8.295 % $ - $ 2,947 0.00 % Mariners Crossing 03/01/08 7.080 % - 3,224 0.00 % Commonwealth 03/15/08 7.000 % 2,266 2,374 0.19 % Pine Island/Ridge Plaza 07/01/08 6.910 % 23,451 23,781 2.00 % North Port Shopping Center 02/08/09 6.650 % 3,698 3,788 0.32 % Prosperity Centre 03/01/09 7.875 % 4,848 5,193 0.41 % Shoppes at Ibis 09/01/09 6.730 % 5,132 5,294 0.44 % Tamarac Town Square 10/01/09 9.190 % 5,844 5,927 0.50 % Park Promenade 02/01/10 8.100 % 6,041 6,100 0.52 % Skipper Palms 03/01/10 8.625 % 3,427 3,456 0.29 % Jonathan's Landing 05/01/10 8.050 % 2,762 2,793 0.24 % Bluff's Square 06/01/10 8.740 % 9,735 9,815 0.83 % Kirkman Shoppes 06/01/10 8.740 % 9,193 9,268 0.78 % Ross Plaza 06/01/10 8.740 % 6,411 6,464 0.55 % Shoppes of Andros Isle 06/10/10 7.900 % 6,300 6,419 0.54 % Boynton Plaza 07/01/10 8.030 % 7,191 7,259 0.61 % Pointe Royale 07/15/10 7.950 % 3,490 3,724 0.30 % Shops at Skylake 08/01/10 7.650 % 13,113 13,453 1.12 % Parkwest Crossing 09/01/10 8.100 % 4,542 4,584 0.39 % Spalding Village 09/01/10 8.190 % 9,247 9,538 0.79 % Charlotte Square 02/01/11 9.190 % 3,339 3,402 0.28 % Forest Village 04/01/11 7.270 % 4,289 4,333 0.37 % Boca Village 05/01/11 7.200 % 7,929 8,011 0.68 % MacLand Pointe 05/01/11 7.250 % 5,601 5,659 0.48 % Page 36 EQUITY ONE, INC. CONSOLIDATED DEBT SUMMARY As of September 30, 2007 (in thousands) Debt Instrument Maturity date Rate(1) Sep 30, 2007 balance Dec 31, 2006 balance Percent of debt maturing Pine Ridge Square 05/01/11 7.020 % $ 7,014 $ 7,090 0.60 % Sawgrass Promenade 05/01/11 7.200 % 7,929 8,011 0.68 % Presidential Markets 06/01/11 7.650 % 26,313 26,561 2.24 % Lake Mary Centre 11/01/11 7.250 % 23,488 23,720 2.00 % Lake St. Charles 11/01/11 7.130 % 3,705 3,743 0.32 % Belfair Towne Village 12/01/11 7.320 % 10,572 10,755 0.90 % Marco Town Center 01/01/12 6.700 % 8,096 8,236 0.69 % Riverside Square 03/01/12 9.190 % 7,245 7,347 0.62 % Cashmere Corners 11/01/12 5.880 % 4,824 4,916 0.41 % Eastwood 11/01/12 5.880 % 5,748 5,857 0.49 % Meadows Shopping Center 11/01/12 5.870 % 6,040 6,155 0.52 % Sparkleberry Square (Kohl's) (2) 11/30/12 6.170 % 6,279 6,389 0.54 % Lutz Lake Crossing 12/01/12 6.280 % 7,500 7,500 0.64 % Midpoint Center 07/10/13 5.770 % 6,593 6,714 0.56 % Buckhead Station 09/01/13 6.880 % 27,489 - 2.34 % Alafaya Village 11/11/13 5.990 % 4,047 4,090 0.35 % Summerlin Square 02/01/14 6.750 % 2,759 3,010 0.24 % South Point 07/10/14 5.720 % 8,062 8,198 0.69 % Bird Ludlum 02/15/15 7.680 % 7,762 8,328 0.66 % Treasure Coast Plaza 04/01/15 8.000 % 3,664 3,920 0.31 % Shoppes of Silverlakes I 07/01/15 7.750 % 2,135 2,280 0.18 % Grassland Crossing 12/01/16 7.870 % 5,325 5,473 0.45 % Mableton Crossing 08/15/18 6.850 % 3,766 3,852 0.32 % Sparkleberry Square (Kroger) (2) 06/30/20 6.750 % 7,042 7,297 0.60 % BridgeMill 05/05/21 7.940 % 8,881 9,033 0.76 % Page 37 EQUITY ONE, INC. CONSOLIDATED DEBT SUMMARY As of September 30, 2007 (in thousands) Debt Instrument Maturity date Rate(1) Sep 30, 2007 balance Dec 31, 2006 balance Percent of debt maturing Westport Plaza 08/24/23 7.490 % $ 4,601 $ 4,681 0.39 % Chastain Square 02/28/24 6.500 % 3,521 3,608 0.30 % Daniel Village 02/28/24 6.500 % 3,848 3,943 0.33 % Douglas Commons 02/28/24 6.500 % 4,585 4,699 0.39 % Fairview Oaks 02/28/24 6.500 % 4,340 4,447 0.37 % Madison Centre 02/28/24 6.500 % 3,521 3,608 0.30 % Paulding Commons 02/28/24 6.500 % 5,977 6,126 0.51 % Siegen Village 02/28/24 6.500 % 3,889 3,985 0.33 % Wesley Chapel Crossing 02/28/24 6.500 % 3,070 3,147 0.26 % Webster Plaza 08/15/24 8.070 % 8,004 8,122 0.68 % Total mortgage debt (57 loans outstanding) 7.310 % $ 405,485 $ 391,647 34.58 % Net interest premium/(discount) (wtd-avg interest rate) 10,971 10,463 0.93 % Total mortgage debt (including net interest premium/discount) $ 416,456 $ 402,110 35.51 % Page 38 EQUITY ONE, INC. CONSOLIDATED DEBT SUMMARY As of September 30, 2007 (in thousands) Debt Instrument Maturity date Rate(1) Sep 30, 2007 balance Dec 31, 2006 balance Percent of debt maturing Unsecured senior notes payable 3.875% senior notes (3) 04/15/09 3.875% $ 200,000 $ 200,000 17.05 % Fair value of $100MM fixed-to-floating interest rate swap 04/15/09 6-month Libor + 0.4375% (2,305 ) (3,813 ) (0.20 %) 7.84% senior notes 01/23/12 7.840% 25,000 25,000 2.13 % 5.375% senior notes 10/15/15 5.375% 120,000 120,000 10.23 % 6.00% senior notes 09/15/16 6.000% 125,000 125,000 10.66 % 6.25% senior notes 01/15/17 6.250% 125,000 125,000 10.66 % 6.00% senior notes 09/15/17 6.000% 150,000 - 12.79 % Total unsecured senior notes payable 6.96 5.433% $ 742,695 $ 591,187 63.33 % Net interest premium/(discount) (wtd-avg maturity) (wtd-avg interest rate) (383 ) (141 ) (0.03 %) Total unsecured senior notes payable (including net interest premium/discount) $ 742,312 $ 591,046 63.30 % Revolving credit facilities $275MM Wells Fargo Unsecured 01/17/09 5.75% $ 14,000 $ 76,500 1.19 % $5MM City National Bank Unsecured 05/11/07 NA - - 0.00 % Total revolving credit facilities $ 14,000 $ 76,500 1.19 % Total debt $ 1,162,180 $ 1,059,334 99.10 % Net interest premium/(discount) 10,588 10,322 0.90 % Total debt (including net interest premium/discount) $ 1,172,768 $ 1,069,656 100.00 % Senior Unsecured Debt Ratings Moody's Baa3 (Stable) S&P BBB- (Positive) (1) The rate in effect onSeptember 30, 2007 (2) Sparkleberry Square is encumbered by two separate mortgages (3) $100,000 of the outstanding balance has been swapped to a floating interest rate based on a six month LIBOR in arrears, plus 0.4375%. The indicated rate and the weighted rate for the unsecured notes reflects the effect of the interest rate swap. Page 39
